Case:lQ-OOSOQ-vad Doc #:20 Filed: 04/04/19 Page 1 of 1

UNITED STATES BANKRU_P'_|'CY COURT
Fon THE w£erRN DlsTRicT ol= MicHiGAN

 

|n Re: CHR|STOPHER DYKE Case No.: 19~00309
Chapter 13

Hon.

- Filed: January 26, 2019
Debtor(s)

 

CHAPTER 13 PLAN

m Origina| Chapter 13 P|an \l Amendm‘ent no.: 1 (\I ) pre-confirmation ( )post-confirmation

n Checl< this box if this plan deviates in any way from the model plan. Specify the deviations in Section |V. P.

NOW COME(S). CHRlSTOPHER DYKE the Debtor(s) by and through their attorney, David W. Garrett &
Associates, P.C., and modifythe Chapter 13 plan as authorized by 11 U.S.C. §1323. This case was filed on January
26, 2019. The plan has not yet been confirmed. Th is case has never' been converted, dismissed, or reinstated.
The Debtors modify the plan as follows:

”The plan payment wiil step-up by $100 When Rent~a-Center is paid off in December 2019.”

|n all other respects, the Chapter 13 plan remains the same.

mata q/%%Q W

 

/

CHR|STOPHER DYKE,De tor

 

Date:

 

DAV|D W. GARRETT, Counse| for the Debtor

